
	
		I
		111th CONGRESS
		2d Session
		H. R. 6348
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Kratovil
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to clarify
		  the treatment of Medicaid EHR incentive payments for federally qualified health
		  centers.
	
	
		1.Clarification relating to
			 Medicaid EHR incentive payments for federally qualified health centers
			(a)In
			 generalSection 1903(t) of
			 the Social Security Act (42 U.S.C. 1396b(t)) is amended—
				(1)in paragraph
			 (3)(E) by striking or by a State or local government and
			 inserting , by a State or local government, or in the case of payment
			 made to a federally qualified health center as provided in subsection
			 (6)(A)(i);
				(2)in paragraph
			 (6)—
					(A)in subparagraph
			 (A)(i), by inserting or, in the case of a provider who practices
			 predominantly in a federally qualified health center, directly to such
			 center after (or to a employer or facility to which such
			 provider has assigned payments; and
					(B)by adding at the
			 end the following new sentence: For purposes of subparagraphs (B) and
			 (C), for each provider practicing predominantly in a federally qualified health
			 center, the requirements described in such subparagraphs shall apply to the
			 federally qualified health center.; and
					(3)by adding at the
			 end the following new paragraph:
					
						(11)Nothing in this subsection shall be
				construed to allow duplicate payments to both a Medicaid provider who practices
				predominantly in a federally qualified health center and the federally
				qualified health
				center.
						.
				(b)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement the amendments made by this section by program instruction or
			 otherwise.
			(c)Effective
			 dateThe amendments made by subsection (a) shall be effective as
			 if included in the enactment of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5).
			
